Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Restriction/Election of Species
The Election filed 7/25/2022 in response to the Office Action of 5/26/2022 is acknowledged and has been entered.  Applicant's election of Group I, claims 1-12 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)). 
Claims 13-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. 
Claims 1-12   are currently under consideration. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The scope of claim 2 dependent on claim 1  is vague in several respects.  First, the scope of claim 2 is vague, as claim 2 attempts to limit the device i.e. “wherein the device comprises” but instead of limiting  the device, the claim recites method steps which renders the scope ambiguous as is .  It is also not clear as to whether the method of claim 2 is a separate method or a modification of the method of claim 1 as claim 2 does not recite “further comprising” and mixes methods steps to limit a device feature. Further  claim 2 recites “positive complexes” and it is not clear as to whether the formation of positive complexes positive refers to a charge interaction between the ligands or to a signal.or to a diagnosis. The specification refers to “positive” in terms of 2 lines appearing  in the test (T)  and control ( C) lines , but the claim does not recite a colored label nor a control line which renders the scope of the claim vague. Appropriate correction is needed.  Claim 1 is included in the rejection as the base claim. 
The term “approximately ” in claim 3 dependent on claim 1, is a relative term subjective to interpretation, which renders the claim indefinite. The term “approximately ” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Appropriate correction is needed.  
The scope of claim 4 dependent on claim 2  is vague and not consistent to what is disclosed in the specification.  Claim 4 recites the method of claim 2, wherein the nitrocellulose strip further comprises control latex particles that are optically distinguishable from the test latex particles, and wherein the conjugate pad of further comprises control antigens immobilized on a control band.  However, the specification discloses that the conjugate pad not the nitrocellulose comprises  control latex particles that are optically distinguishable from the test latex particles page 5 see caption for Fig 2, while the control antigens are  immobilized on control band on the nitrocellulose not in the conjugate pad page 5 see caption for Fig 2.  To comply with 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, applicants are required to make the terms that are used to define the invention clear and precise, so that the metes and bounds of the subject matter that will be protected by the patent grant can be ascertained. See MPEP § 2173.05(a), subsection I.  Appropriate clarification and correction is needed.  For the purpose of prior art, the control antigens are interpreted as immobilized on the nitrocellulose and the control latex is comprised in the conjugate pad. 
Claim 5 dependent on claim 2, recites the limitation “wherein the control latex particles ".  There is insufficient antecedent basis for this limitation in the claim.as control latex have not been previously recited. Appropriate correction is needed.  
Claim 6 dependent on claim 2, recites the limitation “wherein the control latex particles ", wherein the control antigens”.  There is insufficient antecedent basis for this limitation in the claim.as control latex particles and control antigens have not been previously recited. Appropriate correction is needed.  
The scope of claim 7 dependent on claim 2  is also vague.  It is also not clear as to whether the method of claim 7 is a separate method or a modification of the method of claim 2  as claim 7 does not recite “further comprising”. Appropriate correction is needed.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1,3, 9-10 are rejected are rejected under 35 U.S.C. 102(a)(1)) as being anticipated by Linear Toxo IgG/IgM Cassette  (catalog 2016; product #4216240 retrieved from https://www.linear.es/wp-content/uploads/2018/03/4216240-Toxo-IgG-IgM-cassette-40-test-ing-Rev03.pdf and retrieved from (https://www.linear.es/wp-content/uploads/2018/03/cataleg16-17_6_baixa_Rev.012017.pdf) 
Claims of this invention are drawn to a method of diagnosing a Toxoplasma infection in a subject at risk of a Toxoplasma infection, comprising contacting a whole blood sample from the subject to a sample well of a 5lateral flow immunochromatography device to diagnose a likelihood of the subject having a Toxoplasma infection.
Linear Toxo IgG/IgM Cassette teach throughout the publication a method for a method for detection of T.Gondii infection in subjects at risk, by screening a subject at risk of a Toxoplasma infection with a rapid test to detect antibodies to T. gondii (instant claim 9)  wherein detection of antibodies to T.gondii  are used for  diagnosing, of infection (last page, left column).  In particular, Linear Toxo IgG/IgM Cassette teach the method comprises  contacting a whole blood sample from the subject as for example 35 ul (page 1 right column, see excerpt below) which reads on approximately 30 ul, absent a definition of “approximately” (instant claim 3)   to a sample well of a 5lateral flow immunochromatography device to diagnose a likelihood of the subject having a Toxoplasma infection, wherein the subject can that include for example pregnant women as shown in the included references since toxoplasma infection can have adverse effects on the termination of pregnancy of sequalae in children born with subclinical congenital Toxoplasma infection (see references 3-4 titles on last page, last paragraph) (instant claim 10) . 

    PNG
    media_image1.png
    492
    693
    media_image1.png
    Greyscale



Claims 1,3, 9-10 are rejected are rejected under 35 U.S.C. 102(a)(1)) as being anticipated by Liu et al. (CN 202256347;2012,Machine translation provided).

Liu et al. teach throughout the patent and especially in abstract, a method for detecting Toxoplasma infection  i.e. T. gondii (instant claim 9)  using a 5lateral flow immunochromatography device to detect anti-toxoplasma antibodies i.e. IgG ,IgM [0006][0010] to diagnose a likelihood of the subject having a Toxoplasma infection in subjects at risk including pregnant women as the pathogen can cause congenital infected fetuses and premature birth  [0004] (instant claim 10).  Liu et al. teach the method comprises applying a biological sample to a sample addition pad [0012]  i.e. A2 [0040]of the device (Figs 1,4) wherein the sample is for example whole blood [0060]. While Liu et al. teach adding 120 of sample [0075], this reads on the “approximately” 30 ul absent a definition of ““approximately” in the instant specification (instant claim 3) 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6-11 are  rejected under 35 U.S.C. 103 as being unpatentable over Chappey et al. (Clinica Chimica Acta 464;2017 200-201 published on line on 10/17/2016, IDS reference) or Begeman et al.  (IDS Reference) each in view of Linear Toxo IgG/IgM Cassette or Liu et al. 
Chappey et al. teach throughout the publication and especially in Abstract, a diagnostic of T.Gondii infection (instant claim 9)  in subjects at risk by detection of specific toxoplasmic IgG and IgM antibodies (instant claim 8) suggesting the test can be used advantageously for screening toxoplasmosis in pregnant women (instant claim 10) .  
In particular, Chappey et al. teach using a point of care test device based on immunochromatography (LDBIO) comprising  (a) providing a cassette, wherein the cassette comprises: (i) a nitrocellulose strip comprising a T. Gondii antigen immobilized on a test band (page 200 left column) and rabbit IgG immobilized on a control band  ; and (ii) a fiberglass conjugate pad in fluid communication with the nitrocellulose strip impregnated with red test latex particles coupled with a Toxoplasma antigen and blue latex particles coupled with goat anti-rabbit antigens (page 200 left column); and  15(iii) a sample well in fluid communication with the conjugate pad (fig.1) ; (b) dispensing 30ul   blood serum sample to the sample well before  dispensing three drops of eluent solution, to initiate migration of the blood serum and the test latex particles along the conjugate pad for 20-30 minutes before reading the test result (instant claims 3, 7), under conditions to promote binding of anti-Toxoplasma antibodies in the blood sample to the Toxoplasma antigen on the test latex particles to form positive complexes (page 200 left column); and  20(c) detecting an interaction between the positive complexes and the test band (Figs. 1-2)(instant claim 2).  Blue latex particles coupled with goat anti-rabbit antigens and optically distinguishable and are used to react to the control antigens comprising rabbit gamma immunoglobulins (Instant claim 4-5). Chappey et al. teach rapid onset of treatment after detection of maternal infection has benefit to the fetus  (page 200 left column), which reads on treating pregnant women identified with infection (instant claim 11).  
Similar to Chappey et al., Begeman et al.  teach throughout the publication and especially in Abstract, a diagnostic of T.Gondii infection (instant claim 9)  in subjects at risk by detection of specific toxoplasmic IgG and IgM antibodies (instant claim 8) suggesting the test can be used advantageously for screening toxoplasmosis in pregnant women (instant claim 10) to allow for prompt treatment (instant claim 11)  
Like Chappey et al., Begeman et al.  teach the device point of care test device based on immunochromatography (LDBIO) comprising  (a) providing a cassette, wherein the cassette comprises: (i) a nitrocellulose strip comprising a T. Gondii antigen immobilized on a test band (Fig.3 and caption thereof) and rabbit IgG immobilized on a control band  ; and (ii) a fiberglass conjugate pad in fluid communication with the nitrocellulose strip impregnated with red test latex particles coupled with a Toxoplasma antigen and blue latex particles coupled with goat anti-rabbit antigens (Fig.3 and caption thereof)); and  15(iii) a sample well in fluid communication with the conjugate pad (Fig.3 and caption thereof); (b) dispensing 30ul   blood serum sample to the sample well before  dispensing three drops of eluent solution, to initiate migration of the blood serum and the test latex particles along the conjugate pad for 20-30 minutes before reading the test result (instant claims 3, 7), under conditions to promote binding of anti-Toxoplasma antibodies in the blood sample to the Toxoplasma antigen on the test latex particles to form positive complexes (Fig.3 and caption thereof) and  20(c) detecting an interaction between the positive complexes and the test band (Figs. 1-2)(instant claim 2).  Blue latex particles coupled with goat anti-rabbit antigens and optically distinguishable and are used to react to the control antigens comprising rabbit gamma immunoglobulins (Instant claim 4-5). 
While Chappey et al. or Begeman et al.  teach the sample is blood serum, Chappey et al. or Begeman et al is silent using a whole blood sample on the device.  
Linear Toxo IgG/IgM Cassette is relied upon for the teachings of both whole blood or serum samples as compatible for use on a immunochromatographic lateral flow device for the detections of anti-toxoplasma antibody in suspected subjects (page 1, right column). 
Liu et al. teach is relied upon for the teachings of both whole blood or serum [0060] samples as compatible for use on a immunochromatographic lateral flow device (Figure 1) for the detections of anti-toxoplasma antibody in suspected subjects [0004]Abstract.
It would have been prima facie obvious for one of ordinary skill, before the effective filing of the claimed invention, to use a whole blood sample as taught in Linear Toxo IgG/IgM Cassette or Liu et al. on the device of Chappey et al. or Begeman et a., as anti-Toxoplasma antibodies are present in whole blood and whole blood samples are suitable for use in lateral flow immunochromatographic devices.   One would be motivated to do to eliminate the need for sample processing to reduce cost and it would have been with expectation of success that contacting a whole blood with a sample well of the lateral flow immunochromatographic devices  of Chappey et al. or Begeman et al. would diagnose a likelihood of the subject having a Toxoplasma infection, as the device of Chappey et al. or Begeman et al is the same as claimed and thus capable of performing the same functions using while blood samples of Linear Toxo IgG/IgM Cassette or Liu et al., as claimed. 
Further, under KSR case law, it is now apparent "obvious to try" may be an appropriate test in more situations.  “When there is motivation to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to anticipated success, it is likely the product not of innovation but of ordinary skill and common sense”.  In that instance the fact that a combination was obvious to try might show that it was obvious under 35 USC 103.  See KSR Int'l Co v. Teleflex Inc., 127 S. Ct. 1727; 82 USPQ 1385, 1397 (2007). 
In this case, the problem facing those in the art was to develop a rapid low cost lateral flow device for mass screening pregnant women at risk for Toxoplasma infection.  A person of ordinary skill would have  good reason to pursue known options within his or her technical grasp as for example to try using a whole blood  sample or serum sample as taught in Linear Toxo IgG/IgM Cassette or Liu et al.  on a rapid immunochromatographic device that has been previously known for in the art and tested using serum samples from suspected pregnant women for diagnosis as taught in Chappey et al. or Begeman et al.
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1 741 (2007), discloses combining prior art elements according to known methods to yield predictable results, thus the combination is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1 727, 1741 (2007) also discloses that "The combination of familiar element according to known methods is likely to be obvious when it does no more than yield predictable results". The combination would have yielded a reasonable expectation of success along with predictable results to one of ordinary skill in the art at the time of the invention. Thus, it would have been obvious to a person of ordinary skill in the art to combine prior art elements i.e. whole blood sample according to known methods as taught in Chappey et al. or Begeman et al that is ready for improvement to yield predictable results.
The claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary. 

Claim 5  is rejected under 35 U.S.C. 103 as being unpatentable over Chappey et al. or Begeman et al in view of  Linear Toxo IgG/IgM Cassette or Liu et al.  as applied to claims 1-2, in further view of ThermoFisher Colored beads (2017, retrieved from https://www.thermofisher.com/document-connect/document-connect.html?url=https://assets.thermofisher.com/TFS-Assets%2FCDD%2FSpecification-Sheets%2FPS-10021647-MTL-COLOR-RICH-EN.pdf).
Chappey et al. Begeman et al  Linear Toxo IgG/IgM Cassette and Liu et al. are relied upon as in the 103 rejection above. 
While Chappey et al. or Begeman et al, each  in view of  Linear Toxo IgG/IgM Cassette or Liu et al.,  teach the test latex is optically distinguished from control latex i.e. red test latex particles coupled with a Toxoplasma antigen and blue latex particles coupled with goat anti-rabbit antigens (page 200 left column), Chappey et al. or Begeman et al is silent regarding the test latex particles are black and control latex particles are blue. 
ThermoFisher Colored Beads teach throughout the publication that black, blue and red latex particles are commercially available and suitable for conjugation to antibodies used in lateral flow membrane flow based tests, wherein patient sample i.e. blood migrates to the conjugate pad comprising antibodies conjugated to beads (pages 1-2). 
It would have been prima facie obvious for one of ordinary skill, before the effective filing of the claimed invention, to modify the colored latex particles in the device of  Chappey et al. or Begeman et al and select a different combination of optically distinguished black and blue for coupling Toxoplasma antigen and goat anti-rabbit antigens respectively, as changes in a color is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant, see also 2144.04.  
One would be motivated to so do as black and blue colored particles were available commercially and it would have been with expectation of success that the control and test bands can be distinguished of the strip as the black and blue latex particles are  optically disguisable and  suitable antibody coupling as taught in ThermoFisher Colored Beads. to yield predictable results. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Chappey et al. or Begeman et al in view of  Linear Toxo IgG/IgM Cassette or Liu et al. as applied to claims 1,11 in further view of McLeod et al. (2014, IDS Reference) 
Chappey et al. or Begeman et al and Linear Toxo IgG/IgM Cassette are relied upon as in the 103 rejection above and are silrent regarding specific treatment for T. gondii. 
McLeod et al. teach throughout the publication and especially in abstract,  management of Toxoplasmosis includes treatment with anti-microbials wherein pyrimethamine  and sulfadiazine with Leucovorin are first line medicine administered to the infected pregnant woman (page 172, left paragraph, page 173 left column; Abstract).  
It would have been prima facie obvious for one of ordinary skill, before the effective filing of the claimed invention, to treat Toxoplasmosis in diagnosed pregnant women with the methods of Chappey et al. or Begeman et al in view  Linear Toxo IgG/IgM Cassette or Liu et al., wherein treatment includes therapeutics as taught in McLeod et al.  
One would be motivated to so as the  therapeutics of  McLeod et al.  were recognized treatments in T.Gondii pregnancy and because rapid initiation of medical treatment is critical for the best outcomes management of Toxoplasmosis as taught in McLeod et al (Abstract),Chappey et al. or Begeman.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon)  without significantly more. The claim(s) recite(s) a law of nature and an abstract idea. These judicial exceptions are not integrated into a practical application see analysis under Step 2A Prong 2, below. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, see analysis under Step 2B, below.
Analysis of subject-matter eligibility under 35 U.S.C. § 101 requires consideration of three issues: 
Step 1: Is the claim directed to a statutory category?  Yes, the claim is directed to a process.
Step 2 A is a 2-prong inquiry that determines in Prong 1 whether a claim recites a judicial exception and if so, then determines in Prong 2 if the recited judicial exception is integrated into a practical application of that exception.  Together, these prongs determine whether a claim is directed to a judicial exception MPEP 2106.04

Step 2A, Prong 1: the claims recite a judicial exception (a law of nature, a natural phenomenon, or an abstract idea)?  Yes, the claim is directed to a law of nature and an abstract idea. 
Specifically, the claims recite  the naturally occurring correlation between the presence of anti-Toxoplasma antibody in blood of suspected subjects in  response to toxoplasma infection.  The correlation between marker levels and presence/ risk of disease is also a law of nature/ natural phenomenon insofar as such a correlation exists in nature apart from any human action. See MPEP2106.04(b)
Importantly, the claim is also directed to an abstract idea, because the steps of diagnosing (claim 1)  is also an abstract idea which  reads on forming an observation/evaluation/judgment/opinion regarding the subject’s likely diagnosis or prognosis.  Such concepts as assessing an abnormal condition by performing clinical tests and thinking about the results  have been characterized by the courts as abstract ideas. See MPEP2106.04(a)(2).  
Step 2A Prong 2: does the claim recite additional elements that integrate the exception into a practical application of the exception? NO.  
The claims are not integrated into a practical application. This judicial exception is not integrated into a practical application because steps corresponding to Abstract ideas and mental activity, which could be performed in a practitioner’s head, are insufficient to constitute a practical application. the steps of contacting a whole blood sample to a sample well of a 5lateral flow immunochromatography device (claim 1) relates to gathering data adding insignificant extra solution activity see See MPEP2106.05(g).  These steps do not integrate the judicial exceptions into a practical application.   There are no subsequent steps that the courts have found indicative to integrate the judicial exception into a practical application.  Here, applicant's method steps are not tied to a particular machine and does not perform a transformation. While a reference to a immunoassay complex  is made in claim 2, binding an agent/antibody to a protein to form a complex results in a temporary and reversible change of the protein, this is not a transformation in the legal sense of the word as there is no fundamental change in the nature of the protein itself.  
While claim 11 recites the step of treating those subjects that are identified as likely to have the infection the treatment is not particular see MPEP 2106.04(d)(2) and constitutes a recitation at a high level of generality and is instead merely instructions to “apply the exception in a generic way MPEP 2106.05 (a).  Therefore does not set forth a practical application that is significantly more than the judicial exception itself.  While claim 12 recites a specific treatment, it is noted that a step of identifying subjects that are likely to have the infection is not recited and therefore the treatment appears to be conditional based on “likely” to have the infection while not all subjects having a likelihood (claim 1) of having the infection are treated.  
Based on the 2-prong inquiry analysis under Step 2A , claims are directed to a law of nature and an abstract idea. 
ELIGIBILITY STEP 2B: WHETHER THE ADDITIONAL ELEMENTS CONTRIBUTE AN "INVENTIVE CONCEPT"
Step 2B 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because:
In addition to the judicial exceptions, the claims also recite step of contacting a whole blood sample from the subject to a sample well of a 5lateral flow immunochromatography is well understood purely conventional taken by others as cited above.  Variants of lateral flow immunochromatography devices as recited in the dependent claim 2, wherein antibodies comprise colored latex labels (claims 4-5), wherein buffers are added subsequent to the adding the sample to allow for sample migration (claim 7)  are  well understood purely conventional taken by others as cited above.  In addition, the claimed treating agents are well are well understood purely conventional taken by others as cited above.  Further the instant specification admits that such therapies are well known (page 11 last paragraph).  
Such additional steps/ elements are also insufficient to render the claims patent-eligible because simply appending well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, has been held not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception.  
Conclusion
No claims are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARMENCITA BELEI whose telephone number is (571)272-2798. The examiner can normally be reached Monday, Thursday-Friday 9AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARMENCITA M BELEI/Primary Examiner, Art Unit 1641